      Case 5:20-cv-03135-JWB-ADM Document 80 Filed 11/17/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 JAMES C. STRADER,

            Plaintiff,

            v.                                              Case No. 20-3135-JWB

 TENTH CIRCUIT COURT OF APPEALS, ET
 AL.,

             Defendants


                                              ORDER

       This matter, a civil rights action filed under 42 U.S.C. § 1983 by a prisoner in state custody,

comes before the court on the Martinez report filed by the Kansas Department of Corrections and

plaintiff’s subsequent filings. Before proceeding, the court addresses plaintiff’s recent motion to

recuse (Doc. 77).

                                   Plaintiff’s motion to recuse

       In the motion to recuse, plaintiff broadly asserts the court is “guilty of hands off doctrine”,

is “part of the Broome Street academy” and has shown favoritism.

       Two federal statutes control the circumstances under which a federal judge should recuse.

First, 28 U.S.C. § 144 provides that a judge should recuse if the party seeking recusal submits a

“timely and sufficient affidavit” illustrating that the judge has a personal bias or prejudice towards

a party. 28 U.S.C. § 144. “The simple filing of an affidavit does not automatically disqualify a

judge.” United States v. Bray, 546 F.2d 851, 857 (10th Cir. 1976). The affidavit may not rely on

“conclusions, rumors, beliefs and opinions; it must state with required particularity the identifying

facts of time, place, persons, occasion, and circumstances.” Green v. Dorrell, 969 F.2d 915, 919

(10th Cir. 1992) (quotation marks and citation omitted).
      Case 5:20-cv-03135-JWB-ADM Document 80 Filed 11/17/20 Page 2 of 6




        Similarly, 28 U.S.C. § 455(b)(1) provides that a judge should recuse if the judge has a

personal bias or prejudice towards a party. 28 U.S.C. § 455(b)(1). However, unlike § 144, §

455(b)(1) does not include the requirement of a timely and sufficient affidavit. 28 U.S.C. §

455(b)(1). Under § 455(a), recusal is appropriate if the judge's “impartiality might reasonably be

questioned.” 28 U.S.C. § 455(a). “But under § 455, a judge should ignore rumors, innuendos, and

erroneous information and refuse recusal based on unsupported, irrational, or highly tenuous

speculation.” Snyder v. Accord Corp., 811 F. App'x 447, 471 (10th Cir. 2020) (quotation marks and

citation omitted).

       Under both § 455 and § 144, adverse rulings by a judge are not grounds for recusal. Bray,

546 F.2d at 857; Piedra v. True, 52 F. App'x 439, 441 (10th Cir. 2002) (“general grievance with

the outcome of the district court's order…is insufficient to show bias”). Finally, a judge has “as

strong a duty to sit when there is no legitimate reason to recuse as he does to recuse when the law

and facts require.” Nichols v. Alley, 71 F.3d 347, 351 (10th Cir. 1995).

       Plaintiff’s motion presents only bare accusations of bias and favoritism, and he fails to

identify any specific grounds upon which the court’s impartiality in this matter could reasonably

be in question. His motion to recuse does not provide sufficient grounds for recusal, and the motion

must be denied.

                                     Procedural background

       Plaintiff is subject to 28 U.S.C. § 1915(g), which bars a prisoner with certain prior

dismissals from proceeding in forma pauperis unless he is “under imminent danger of serious

physical injury.” 28 U.S.C. § 1915(g). By its order of July 8, 2020, the court granted provisional

leave to proceed in forma pauperis and directed a limited Martinez report to determine whether

plaintiff has suffered any serious physical injury during the present year. The order also imposed




                                                 2
      Case 5:20-cv-03135-JWB-ADM Document 80 Filed 11/17/20 Page 3 of 6




filing restrictions and specifically advised plaintiff that he was barred from filing additional

pleadings or motions unless authorized by the court. Plaintiff was granted thirty (30) days to file a

response to the Martinez report.

                                       The Martinez report

       The Martinez report was filed on October 13, 2020. The report explains that plaintiff

entered the Lansing Correctional Facility (LCF) in July 2019. Upon his arrival, he reported injuries

sustained in December 2017 and February 2018 and reported continuing pain in his neck,

shoulders, and low back. He was seen by medical staff on August 18, 2019, and November 19,

2019, for those issues.

       On January 2, 2020, plaintiff attended the LCF sick call complaining he had not seen a

doctor for neck pain arising from a December 2018 incident. He saw a physician on January 6,

2020, and was diagnosed with a cervical disc disorder. The doctor prescribed pain medication and

submitted requests for physical therapy and a TENS unit.

       On February 13, 2020, plaintiff attended sick call complaining of pain from being placed

in handcuffs behind his back the night before. He claimed this violated a prior medical order, but

staff were unable to locate any such order. Plaintiff was advised to seek medical attention if his

symptoms became worse.

       On February 17, 2020, plaintiff saw a physician for follow-up on his shoulder, neck, and

back pain. Due to a diagnosis of cervical degenerative disc disease, he was not considered a

candidate for surgery.

       On March 4, 2020, plaintiff was injured in an altercation with another inmate. He sustained

scratches on his face and neck with




                                                 3
      Case 5:20-cv-03135-JWB-ADM Document 80 Filed 11/17/20 Page 4 of 6




superficial lacerations on his face and neck. Medical staff cleaned and evaluated these injuries, but

plaintiff denied any pain. Plaintiff was issued a disciplinary report following the altercation, and

video evidence offered at the administrative hearing showed that after the other prisoner pushed

plaintiff away, plaintiff attacked him and began fighting with him. The video also shows plaintiff

resisted staff’s orders to stop fighting.

        On April 25, 2020, plaintiff was involved in two more altercations. The first incident was

a fight between plaintiff and another inmate. A nurse found that as a result of that fight, plaintiff

had swelling and bruising of one finger on his left hand, although he had full range of motion in

the finger. He was fitted with a stabilization splint. In the second incident, another inmate who was

being escorted to the clinic attacked plaintiff. Plaintiff sustained small abrasions on his forehead,

chin, and lower left back.

        On June 2, 2020, plaintiff argued with another inmate, punched him and knocked him to

the floor, and then got on top of him and continued to beat him. Officers used a chemical spray to

break up the encounter, and plaintiff resisted their efforts to restrain him. Plaintiff suffered

scratches to his upper and lower right back and chest and his right front tooth was chipped. Plaintiff

received a disciplinary report but refused to participate in the hearing. Video evidence showed the

two inmates talking and then hitting one another.

        On June 24, 2020, during a restricted housing visit, plaintiff had no complaint of recent

trauma. On July 1, 2020, however, he complained of pain in his right wrist. He was examined, but

there was no evidence of distress, redness, deformity, or weakness.

        On August 25, 2020, plaintiff was involved in an incident with staff in which he suffered

no injury. He was issued a disciplinary report but refused to participate in the administrative




                                                  4
      Case 5:20-cv-03135-JWB-ADM Document 80 Filed 11/17/20 Page 5 of 6




hearing. The evidence showed plaintiff slipped out of a handcuff, refused to comply with an order,

and then struck the officer.

                                         Plaintiff’s response

       On October 16, 2020, plaintiff filed a 426-page document (Doc. 60) that includes the entire

Martinez report and attachments. In the accompanying filing, plaintiff questions whether he

received the entire report and complains that it does not contain all disciplinary reports going back

to 2017 and does not contain X-rays of his neck or hand. Plaintiff has made numerous other filings

since the Martinez report was filed, and the court has reviewed the entire record.

                                              Discussion

         The Martinez report is a “report and investigation by prison officials to determine whether

a pro se prisoner's allegations have any factual or legal basis.” Northington v. Jackson, 973 F.2d

1518, 1521 (10th Cir. 1992)(citing Martinez v. Aaron, 570 F.2d 317, 318-19 (10th Cir. 1978)).

The report “is treated like an affidavit, and the court is not authorized to accept the factual findings

of the prison investigation when the plaintiff has presented conflicting evidence.” Hall v. Bellmon,

935 F.2d 1106, 1111 (10th Cir. 1991) (citing Sampley v. Ruettgers, 704 F.2d 491, 493 n. 3 (10th

Cir. 1983)).

       Here, the report shows that plaintiff has sustained minor injuries during 2020, many of

them incurred during fights with other inmates. The report is supported by documentation and

medical records. Plaintiff has submitted numerous filings since his receipt of the Martinez report,

but he offers only vague, and often irrelevant, statements rather than the sort of well-pleaded

statements or evidence that would refute the report. Viewed as a whole, the record does not support

a finding that plaintiff is in imminent danger of serious physical injury, a showing that he must

make in order to proceed in forma pauperis.




                                                   5
       Case 5:20-cv-03135-JWB-ADM Document 80 Filed 11/17/20 Page 6 of 6




        Because the record does not show that plaintiff is in imminent danger of serious physical

harm, the court will set aside the provisional grant of leave to proceed in forma pauperis and will

direct plaintiff to submit the full filing fee. If he fails to submit the fee as directed, this matter will

be dismissed without prejudice.

        THE COURT THEREFORE ORDERS plaintiff’s motion to recuse (Doc. 77) is denied.

        IT IS FURTHER ORDERED the provisional grant of leave to proceed in forma pauperis

is set aside, and plaintiff is granted to and including December 1, 2020, to submit the $400.00

filing fee to the clerk of the court.

        IT IS SO ORDERED.

        Dated: November 17, 2020                         /s/ John W. Broomes
                                                         JOHN W. BROOMES,
                                                         UNITED STATES DISTRICT JUDGE




                                                    6
